Citation Nr: 0504253	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 
percent for myositis and degenerative joint disease of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension, and denied a disability rating in excess of 20 
percent for myositis and degenerative joint disease of the 
lumbosacral spine.  He responded by filing a February 2003 
Notice of Disagreement, and was sent a September 2003 
Statement of the Case by the RO.  He then filed an October 
2003 VA Form 9, perfecting his appeal of these issues.  

The issue of entitlement to an increased rating for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's hypertension did not originate during 
military service, or manifest to a compensable degree within 
a year thereafter.  

3.  The veteran's hypertension is not due to or the result of 
his service-connected diabetes mellitus.  

CONCLUSION OF LAW

The criteria for the award of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminates the requirement that a claimant 
submit evidence of a well-grounded claim.  The law also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also provisions which require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

In this case, the requirements of the VCAA have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2002 and October 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in San Juan, PR, and 
these records were obtained.  Private medical records have 
also been obtained from several private physicians and 
hospitals named by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision, the 
RO provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was re-adjudicated on several occasions, most recently 
in September 2003, in light of the additional development 
performed subsequent to August 2002.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

The veteran seeks service connection for hypertension, 
claimed as secondary to his service-connected diabetes 
mellitus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as hypertension, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Finally, service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hypertension.  At the time he 
was examined for service separation in December 1970, his 
blood pressure was 120/70, and he denied any history of high 
blood pressure.  Hypertension was not diagnosed at that time.  
Likewise, no evidence of record indicates the presence of 
hypertension to a compensable degree within a year of service 
separation.  The veteran does not allege, and the evidence of 
record does not demonstrate, the onset of hypertension during 
the veteran's military service, or within a year thereafter.  
Instead, the veteran alleges that his hypertension is the 
result of his service-connected diabetes mellitus.  

The RO had the veteran's claim reviewed by a VA examiner in 
August 2002.  The veteran was physically examined by the VA 
examiner, and his medical records were reviewed.  After 
reviewing the records and examining the veteran, the examiner 
concluded the veteran's hypertension was "not etiologically 
related to diabetes mellitus, although they are both common 
entities" which are frequently found in the same patient.  

After reviewing the entire medical record, the Board finds 
sufficient competent medical evidence to support a current 
diagnosis of hypertension, which is reflected in both the 
private and VA medical evidence.  However, the veteran has 
presented no medical evidence that his hypertension is due to 
or the result of his service-connected diabetes mellitus.  
When the veteran's claim was presented to a VA physician in 
August 2002, the physician stated the veteran's hypertension 
was "not etiologically related" to his diabetes mellitus.  
While the veteran has received private medical treatment on 
several occasions for his hypertension, this private medical 
evidence fails to indicate a nexus between the veteran's 
current hypertension and his diabetes mellitus.  Overall, the 
preponderance of the evidence of record is against a nexus 
between the veteran's hypertension and his service-connected 
diabetes mellitus.  Because the preponderance of the evidence 
is against such a nexus, service connection for hypertension 
must be denied.  

The veteran himself has alleged that his hypertension is the 
result of his diabetes mellitus; however, as a layperson, his 
opinion statements regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The evidence of record does not indicate such a disability 
had its onset during active military service or manifested to 
a compensable degree within a year thereafter, or is due to 
or the result of a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran seeks an increased rating for his myositis and 
degenerative joint disease of the lumbosacral spine, 
currently rated as 20 percent disabling.  The Board observes 
that during the pendency of this appeal, the diagnostic 
criteria for the evaluation of spinal disabilities were 
modified.  See 68 Fed. Reg. 51454-58 (August 27, 2003)( 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  
The criteria for the evaluation of intervertebral disc 
syndrome have also been changed during the pendency of this 
appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002), 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In the present case, the veteran has not been informed of the 
revised regulatory criteria, and the RO, the agency of 
original jurisdiction, has not yet had the opportunity to 
review the veteran's claim in light of the revised regulatory 
criteria.  Therefore, the Board's adjudication of this appeal 
at this time would be prejudicial to the veteran and this 
claim must instead be remanded to the RO for consideration.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA examination in order to determine 
the degree of impairment resulting from 
his lumbosacral spine disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examination 
should address the new criteria, as 
provided in the current examination 
worksheet.
The examiner should also determine 
the frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  (An incapacitating episode 
is defined by regulation as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.)  
Any other disability, neurological or 
otherwise, resulting from the veteran's 
disability of the low back should also be 
noted.  The medical basis for all 
opinions expressed should be given.  

2.	Thereafter, the RO should again 
consider the veteran's pending increased 
rating claim in light of any additional 
evidence added to the record and in light 
of both the old and new rating criteria.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


